DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first, second and third maximum distances as disclosed in claim 1 at lines 17-20 and in claim 23 at lines 4-7  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4, 8-12, 14, 16-17, 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bonin, JR et al (US Patent Pub. 20140012266A1).
Bonin discloses a guide for placing at least one landmark in a scapula having a primary patient tissue area including a glenoid fossa and a secondary patient tissue area including a depression at a base of the coracoid of the scapula and relative to the primary patient (As can be seen in Fig. 43, the block 275 has a surface 238d that is a negative of the glenoid fossa while the arm 276 rest in the depression at a base of the coracoid.  In addition, as shown in Fig. 43 the block 275 of Bonin is in the same location as applicant’s patient specific guide shown in the specification as filed in Fig. 9.) (Fig. 30 and 43-44, and Page 8 Para. [0159]-[0160] and Page 12 Para. [0236] and [0243]; and claim 15).  Specifically in regards to claim 1, Bonin discloses the guide (275) comprising: a base (see Fig. 1 below) having a primary lower base surface (238d) contoured to mate with the primary patient tissue area (210) (Fig. 30 and 43-44; and Page 12 Para. [0236] and [0243]).  Bonin discloses at least one guiding bore (bore through 230) through the base configured to receive and guide a tool for placing the at least one landmark (106) in the primary patient tissue (210) (Bonin discloses wherein the block 275 is used for the insertion of a guidewire 106 into the glenoid fossa 210.) (Fig. 30 and 43-44; and Page 12 Para. [0236]-[0237] 


    PNG
    media_image1.png
    665
    720
    media_image1.png
    Greyscale

Figure 1: Bonin demonstrating the features of the glenoid guide block.

In regards to claim 2, Bonin discloses wherein the primary lower base surface (238d) is configured to mate with the glenoid fossa (Fig. 43; and Page 8 Para. [0159]-[0160] and Page 8 Para. [0243]).
In regards to claims 3-4
In regards to claim 8, Bonin discloses wherein the landmark is a guidewire pin (Bonin discloses wherein the block 275 is used to insert a guide wire.) (Page 12 Para. [0236] and [0243]).  
In regards to claim 9, Bonin discloses wherein a modality of the preoperative imaging  of the patient tissue is selected from the group consisting of digital radiography, analog radiography, magnetic resonance imaging, and computer tomography, specifically magnetic resonance imaging, and computer tomography (Bonin discloses wherein a three-dimensional scan of the scapula is used to fabricate the glenoid template.  In addition, when discussing the method of manufacturing the humeral head template Bonin recites that the type of three-dimensional scanning used is computerized axial tomography (CAT or CT) scan or a magnetic resonance image (MRI) or other suitable 3D scanning method.  Therefore, based on this description a person of skill would understand these methods to cover the three-dimensional scanning when in regards to the glenoid template.) (Page 8 Para. [0129]-[0134], Page 10 Para. [0218]).
In regards to claim 10, Bonin discloses a guiding boss (230) projecting upwardly from the base (see Fig. 1 above), one of the at least one guiding bore (bore through 230) extending collinearly through the base (see Fig. 1 above) and the guiding boss (230) (Fig. 1 above and Fig. 30 and 43-44; and Page 12 Para. [0236]-[0237] and [0243]).  
In regards to claim 11
In regards to claim 12, Bonin discloses wherein the extended portion (276) widens from the base (see Fig. 1 above) (As can be seen in Fig. 43, the base tapers to a small neck portion before widening outwardly to form the arm 276.) (Fig. 43).
In regards to claim 14, Bonin discloses the at least one landmark (guidewire); and wherein the at least one landmark includes a pin; and the at least one guiding bore (bore through 230) in the base (see Fig. 1 above) is positioned relative to the primary lower base surface (238d) for positioning a landmark (guide wire) in the glenoid fossa (210) (Bonin discloses wherein the block 275 is used for the insertion of a guidewire 106 into the glenoid fossa 210.) (Fig. 30 and 43-44; and Page 4 Para. [0053] and Page 12 Para. [0236]-[0237] and [0243]).  
In regards to claim 16, Bonin discloses wherein a portion of the first surface (top surface of base shown in Fig. 1 above) of the base is flat (Fig. 1 above and Fig. 43-44). 
In regards to claim 17, Bonin discloses wherein the at least one guiding bore (bore through 230) through the base (see Fig. 1 above) is positioned relative to the primary lower base surface (238d) for positioning a landmark (guide wire) in the glenoid fossa (210) at a location of a stem of a glenoid implant (Bonin discloses wherein the block 275 is used for the insertion of a guidewire 106 into the glenoid fossa 210.) (Fig. 30 and 43-44; and Page 4 Para. [0044] and [0053] and Page 12 Para. [0236]-[0237] and [0243]).  
In regards to claim 19, Bonin discloses wherein: a first location is defined at a supraglenoid tubercle of the glenoid fossa; and the secondary patient tissue area is interposed between the first location and the base of the coracoid (212) (As can be seen in Fig. 43, the block 275 has an arm 276 that engages a junction of the coracoid 212 and the glenoid fossa 210 in a similar fashion as applicant’s invention shown in Fig. 9 of the specification.) (Fig. 43; and Page 12 Para. [0243]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonin in view of Matsen, III et al (US Patent 5030219). 
Bonin discloses a guide comprising a base having a primary lower base surface, at least one guiding bore, and an extended portion having a secondary lower base surface, wherein each of the lower base surfaces are patient specific. In regards to claims 6 and 22, Bonin discloses wherein a handling boss (230) configured to extend from the first surface (surface of first side see Fig. 1 above) and configured for manipulations by a user to at least partially control a position of the guide; and wherein the handling boss (230) for placing a first landmark on the primary patient tissue area (210), the at least one landmark including the first landmark (Applicant’s in their specification as filed in, see PG PUB at  Para. [0079], recite “the handling boss 1544 may also be a guiding boss 428.”  Therefore, the guide 230 meets the limitation of a handling boss. Bonin also discloses wherein the guide 230 of  block 275 is used for the insertion of a guidewire 106 into the glenoid fossa 210.) (Fig. 30 and 43-44; and Page 12 Para. [0236]-[0237] and [0243]). However, Bonin is silent as to the guide comprising a separate guiding boss with a bore therein extending from the first side of the base. 
Matsen discloses a guide for placing at least one landmark in a patient tissue (glenoid component installation tools, Fig. 6-8). Specifically in regards to claim 6, Matsen discloses a guiding boss (80) configured to extend from the first surface (74), the guiding boss (80) being claim 22, Matsen discloses wherein a bore (84,86,88) is included in the handling boss (78) for placing a first landmark in the primary patient tissue area; and the guiding boss (80) for placing a second landmark in the secondary patient tissue area (As can be seen in Fig. 9, the apertures 82,84,86,88 are used to drill holes into the primary patient tissue area.) (Fig. 6-9; and Col. 5 line 57 to Col. 6 line 3).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the base of the guide 275 of Bonin to have a separate guiding boss with a bore therein extending from the first side of the base as taught in Matsen in order to provide a means to form hole in glenoid surface for receiving the inferior attachment peg, the first stabilizing peg, and the second stabilizing peg, respectively of a glenoid implant (Matsen Col 5 line 67 to Col. 6 line 3) thus ensuring that any hole needed in the glenoid surface for use with a glenoid implant would be in the proper location and orientation (Bonin recites the use of an implant shown in Fig. 49 that has screws 134 in the base of the coracoid 212.) (Bonin: Fig. 49 and Page 13 Para. [0245]-[0248]). 

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonin in view of Park et al (US Patent Pub. 20070233141A1).
Bonin discloses a guide comprising a base having a primary lower base surface, at least one guiding bore, and an extended portion having a secondary lower base surface, wherein each of the lower base surfaces are patient specific.  However, Bonin is silent as to the guide comprising at least one of a patient’s name, identification number, and surgeon’s name thereon.  Park discloses a guide for placing at least one landmark in a patient tissue (arthroplasty devices and related methods, Fig. 13-14). Specifically in regards to claim 7, Park discloses the guide .

Claim 13 and 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonin in view of Hansen (US Patent Pub. 20060079963A1).
Bonin discloses a guide comprising a base having a primary lower base surface, at least one guiding bore, and an extended portion having a secondary lower base surface, wherein each of the lower base surfaces are patient specific.  However, Bonin is silent as to the guide comprising at least one guiding bore through the extended portion and wherein the extended portion has a third maximum distance that is less the first and second maximum distances.  Hansen discloses a guide for placing at least one landmark in a patient tissue (semiconstrained shoulder prosthetic for treatment of rotator cuff arthroplasty, Fig. 1 and 12-17).  Specifically in regards to claim 13, Hansen discloses an extended portion (320) projecting away from and downward from the base (base of 310), and further comprising at least one guiding bore (322) through the extended portion (320) (If the teaching of having a bore or aperture 322 through the claim 23, Hansen discloses wherein: a transition portion (see Fig. 2 below) of the guide (300) is interposed between the base (310) and the extended portion (320); and a third maximum distance (see Fig. 2 below) measured orthogonal to the first side (top surface of 310), between the first surface  and the lower base surface at the transition portion is less than each of the first and second maximum distances (Fig. 2 below).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the arm 276 of the block 275 of Bonin by adding a guide bore as taught and to make the transition portion have the third maximum distance as disclosed in Hansen in order to determine where to drill a hole at the base of the coracoid process (Page Para. [0061]) this modification to Bonin would ensure that any hole needed for the placement of a bone screw in the base of the coracoid area for use with a glenoid implant would be in the proper location and orientation (Bonin recites the use of an implant shown in Fig. 49 that has screws 134 in the base of the coracoid 212.) (Bonin: Fig. 49 and Page 13 Para. [0245]-[0248]); and to allow for properly matching the size or r shape of the patient's bone structure, and distance from the glenoid fossa center to the base of the coracoid process (Page  4 Para. [0056]). 


    PNG
    media_image2.png
    417
    475
    media_image2.png
    Greyscale

Figure 2: Hansen demonstrating the third maximum distance.

Allowable Subject Matter
Claims 24-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments filed on 1/25/2021, have overcome the previous claim objection to claim 23 and the 112 rejections of claims 22-23 which are hereby withdrawn.  However, the objection to the drawings remains.  The subject matter of claims 1 lines 17-20 and claim 23 lines 4-9 is not specifically shown in the figures as originally filed therefore, the objection has not been withdrawn.
Applicant's arguments filed 01/25/2021 in regards to the rejection of the claims over the Bonin reference have been fully considered but they are not persuasive.  Applicant argues that the block of Bonin does not have support in the provisional application 61/373092 filed on 08/12/2010 for a base having a primary lower baser surface that mates with a primary tissue area nor a secondary lower base surface contoured to mate with the secondary patient area in the depression and therefore, Bonin is not prior art under 35 USC 102 (Remarks Pg. 6-11).  Applicant is correct in that Para. [0159]-[0160] do not appear verbatim in the provisional .  
MPEP 211.05(I)(A) on which applicant relies recites that support and enablement of the subject matter must be contained in the provisional however, this does not mean that the subject matter must be recited verbatim for there to be adequate support.  The provision application of Bonin in paragraphs [0036], [0041]-[0042], [0083], [0090]-[0091] disclose the method of fabricating a glenoid fossa template based on the 3D scan of the patient’s anatomy.  Specifically, these paragraphs recite “obtaining a three-dimensional scan of a scapula; identifying patient specific anatomy on the scapula; determining a plane of the glenoid fossa; fabricating the glenoid template based upon the three-dimensional scan of the scapula, the identified patient specific anatomy; and forming a guide on the glenoid template for receiving a guide wire at a desired location, inclination and version.”  These paragraphs demonstrate that method of making a patient specific template block of the glenoid fossa which has a surface that is a negative of a first patient tissue area is supported in the provisional and in addition the identical figures relied on in the rejection are also present in the provisional application demonstrating the guide that is manufactured using the above cited process. Therefore, support for the face of the glenoid fossa block being a negative of the glenoid fossa is present in the provisional application allowing for the Bonin reference to be utilized as prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MARCELA I. SHIRSAT/Primary Examiner, Art Unit 3775